Citation Nr: 0301468	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether a request for waiver of recovery of a pension 
overpayment, originally in the amount of $8,658.00, was 
timely filed.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Committee on Waivers and Compromises 
(COWC) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  On February 1, 2001, the appellant was notified that 
he had an outstanding debt in the amount of $8,658.00 as 
an overpayment of disability pension benefits.  
Notification of the indebtedness was sent to the 
appellant's address of record.  He was informed that he 
could seek a waiver of the overpayment and notified of his 
procedural and appellate rights.  

3.  On February 20, 2001, the VA Debt Management Center 
received the veteran's request for waiver of the debt.  


CONCLUSION OF LAW

The request for waiver of recovery of the overpayment was 
timely and wavier is not precluded by the appellant's 
failure to make a timely request for a waiver.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The case 
was considered under VCAA.  Of particular significance in 
this case is the development of VA records.  As discussed 
below, this is complete and supports the veteran's claim 
that his waiver request was timely.  

Criteria  According to the appropriate law and 
regulations, an applicant has 180 days from the date of 
notification of an indebtedness in order to request relief 
from recovery of overpayment of pension benefits.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(b), 
3.1(q) (2002).  The 180-day period can be extended if the 
individual requesting a waiver demonstrates that there was 
a delay in the receipt of the notice as a result of an 
error by VA or the postal authorities or due to other 
circumstances beyond his control.  If the requester 
substantiates a delay, the 180-day period shall be 
computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 C.F.R. §§ 1.963(b), 
3.1(q) (2002).  

In addition, for consideration is OF Bulletin 99.GC1.04 
entitled the New Requirements for Decisions by Committees 
on Waivers and Compromises dated in May 1999.  The 
Bulletin provides a new procedure for waiver requests and 
requires certain actions in waiver decisions where 
timeliness is at issue.  Specifically, the Debt Management 
Center must provide verification of the date of dispatch 
of the notice, a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS), a 
statement that explains the details of the screen, a copy 
of the type of letter sent to the debtor, and a copy of 
any correspondence received from the debtor in response to 
the notice of indebtedness and the right to request a 
waiver.  Review of the file shows that these requirements 
have been met.  

The evidence  The information obtained in compliance with 
the above requirements shows that, on February 1, 2001, 
the veteran was mailed a letter notifying him of the 
indebtedness and the right to request a waiver.  

On February 20, 2001, the VA Debt Management Center 
received the veteran's response.  While it did not use the 
word "waiver," when the entire communication is taken in 
context, it is clearly a waiver request.  

The law on waiver of recovery of claims by the United 
States refers to an "application for relief" being made 
within 180 days.  The law also refers to it as an 
"application for a waiver."  There is nothing in the law 
or regulations which requires an appellant to use the term 
"waiver" when seeking relief.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.962, 1.963 (2002).  

The time factor (19 days) and sending the letter to the 
Debt Management Center (DMC), rather than the RO, clearly 
establish the veteran's letter received on February 20, 
2001 was a response to the DMC letter of February 1, 2001.  

The sample of the February 1, 2001 letter, provided in 
compliance with OF Bulletin 99.GC1.04, tells the veteran 
that if he requests waiver, he should explain "any undue 
financial hardship which would be caused by collection..."  
In his February 20, 2001 letter, the veteran stated that 
he was "in hardship with the deduction that you are taking 
from me.  With my living expenses and dependent expenses I 
can not afford any deductions."  These arguments, advanced 
by the veteran clearly go only to the question of waiver.  

Also, the section of the notice letter dealing with waiver 
rights, advises a person seeking waiver, "To substantiate 
financial hardship, you must complete the enclosed 
financial status report and include it with your request 
for waiver."  The veteran did complete and enclose a 
financial status report with his February 20, 2001 waiver 
request.  

The Board has considered whether the veteran's February 
20, 2001 letter could reasonably be construed as something 
other than a waiver request.  We find that the letter is 
about equitable factors to be considered in a waiver 
request.  There is nothing in the letter which addresses 
the existence or the amount of the debt.  Review of the 
February 20, 2001 letter from the veteran does not 
disclose anything which could be considered as challenging 
the debt on other bases, such as its creation or amount.  
The February 20, 2001 letter from the veteran can only be 
construed as a waiver request.  

In a certified statement made in October 2001, the veteran 
stated that he did submit his wavier request within 180 
days.  The Board agrees that the evidence in this case 
establishes that the veteran did indeed submit a timely 
waiver request.  


ORDER

The veteran's request for waiver of recovery of a pension 
overpayment, originally in the amount of $8,658.00, was 
timely filed.  


REMAND

The case is REMANDED to the RO for the following:  

Inasmuch as the veteran's request for 
waiver of a pension overpayment, in the 
amount of $8,658 was received by VA in 
a timely manner, the COWC at the RO 
should consider the waiver request on 
the merits.  

Following completion of RO review, in accordance with the 
current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


